DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the combination of limitations of claims 1, 8, and 21 (respectively).

More specifically, in reference to claim 1, prior art fails to teach nor suggest etching a trench opening and a via opening into the third dielectric material, the second dielectric material, and the first dielectric material, the trench opening having a trench profile angle of between about 70 degrees and about 80 degrees and the via opening having a via profile angle of between about 60 degrees and about 70 degrees, wherein the via opening has a width no greater than about 50 um, in combination with the remaining limitations of claim 1.
In reference to claim 8, prior art fails to teach nor suggest etching the second dielectric layer, the insert layer, and the first dielectric layer to form a via opening, wherein the via opening has a via profile angle of between about 60 degrees and about 70 degrees; and etching the second dielectric layer to form a trench opening at least partially into the second dielectric layer, wherein the trench opening has a trench profile angle of between about 70 degrees and about 80 degrees, in combination with the remaining limitations of claim 8.
	In reference to claim 21, prior art fails to teach nor suggest forming a trench opening located in the third dielectric layer, the trench opening having a trench profile angle of between about 70 degrees and about 80 degrees; and forming a via opening located in the third dielectric layer, the via opening having a via profile angle of between about 60 degrees and about 70 degrees, wherein the via opening has a width no greater than about 50 um, in combination with the remaining limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



2/12/22